Citation Nr: 1615822	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity), to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served in the National Guard from June 1981 to June 1987, and from February 1991 to March 1994.  His service included active duty for training (ACDUTRA) from September 3, 1981, to April 9, 1982; from April 25, 1991, to August 9, 1991; from August 13, 1991, to September 30, 1991; and from March 11, 1992, to March 20, 1992.  He is service-connected for disabilities associated with these periods, which makes him a Veteran.  38 U.S.C.A. § 101(2), (22), (23), (24) (West 2014); 38 C.F.R. § 3.1(d), 3.6(a) (2015).  The Veteran's service also included periods of inactive duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for left lower extremity neuropathy (claimed as numbness of the left neck, leg and foot due to exposure to TCP in aircraft hydraulic fluid) was denied therein.

In March 2011, the Veteran testified at a hearing conducted at the aforementioned RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  The VLJ who conducts a hearing on an appeal must participate in any decision made on it.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran accordingly was provided with and took the opportunity for a new hearing, which was conducted in October 2012 by two VLJs sitting at the RO.  Consequently, his appeal must be decided by a panel of three VLJs.  38 U.S.C.A. § 7102(a) (West 2014).  The Board notes that an opportunity for a hearing before each VLJ of the panel must be provided.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The record reflects that the Veteran was offered the opportunity to testify at a hearing before a third VLJ, but he declined the opportunity in May 2013.  

The Board remanded entitlement to service connection for left-sided neuropathy for additional development in September 2011.  It was remanded again in October 2012 for the purpose of affording the Veteran his second hearing later that month.  In August 2013, the Board remanded entitlement to service connection for neuropathy of the neck, for neuropathy of the left shoulder, and for neuropathy of the left lower extremity, each to include as due to airborne chemical exposure, for more additional development.  The Board denied service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity due to in-service chemical exposure) in an August 2014 decision.

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in November 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran's representative and counsel for VA earlier that month.  The JMR called for the Board's decision to be vacated, and entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity due to in-service chemical exposure) to be remanded for readjudication.  As such, this matter is before the Board anew.  Review of the Veteran's claims files at this time reveals that readjudication cannot occur yet, however.  This matter accordingly is REMANDED for additional development.

Of final note is that the issue of entitlement to service connection for sinus problems, recharacterized as sinusitis and most recently as a chronic sinus disorder, to include as due chemical exposure, has been addressed separately from entitlement to service connection for left-sided neuropathy following an order of reconsideration as to the former that was issued by the Board in March 2012.  The Board remanded the sinus issue in August 2014, and that matter remains in remand status; the record reflects that the AOJ is still undertaking development of the issue, and the AOJ has not recertified the matter back to the Board.  The Board also notes that the Veteran's attorney representative has limited his representation to the matter listed on the title page of this action, and does not represent the Veteran as to the sinus matter.  For these reasons, the Board will not further address the sinus disorder matter in this action.


REMAND

The JMR determined that the reasons and bases provided by the Board for denying service connection for left-sided neuropathy in its August 2014 decision were insufficient.  Specifically, the Board was found to have erred in not reconciling and clearly weighing the evidence.  The November 2011 VA medical examination, which concluded that "[t]here does not appear to be evidence which supports a neurogenic etiology" for the Veteran's left lower extremity symptoms, was noted to have been given considerable weight.  That reference was made to the diagnosis of mild left lower extremity neuropathy made upon VA medical examination in May 2008 also was noted, but no analysis in this regard was identifiable.  Finally, no reference to a January 2010 VA treatment record reflecting left leg sensory change "possibly related to [the] peroneal nerve" was noted.  It follows that there also was no identified analysis of this record.

Given the above, the JMR concluded that remand was required so the Board could provide adequate reasons and bases for a decision.  The Board, in addition to the above, was instructed to address the arguments made in an August 2015 Brief submitted to the Court on the Veteran's behalf.  One argument made was that the Board misunderstood the significance of medical treatise evidence submitted by him on delayed onset of neuropathy symptoms.  Another was that the Board failed to consider his claim to encompass service connection for myofascial pain based on the diagnosis of such related to the neck made at the November 2011 VA medical examination.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The last argument was that this examination and the opinion rendered as part of it were inadequate.  Several deficiencies were highlighted in this regard.  

The first was consideration only of the Veteran's current diagnosis, as opposed to any diagnosis present since he filed the instant claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Second, the explanation supporting the opinion was deemed conclusory and not based on all relevant evidence, as opposed to being fully reasoned and so based.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Presentation of inconsistent information finally was mentioned.  Compliance with the Court, to include the terms of a JMR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  While the JMR here did not specifically require another VA medical examination complete with opinion, the Veteran's representative argued in a January 2016 Brief that the Board cannot provide adequate reasons and bases for a decision which addresses the aforementioned arguments without one.  The Board agrees.  Arrangements therefore must be made in this regard.

To ensure all relevant evidence is available to the examiner, attempts must be made to obtain updated treatment records.  The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  VA treatment records, some of which concern the Veteran's left-sided neuropathy, dated into March 2013 are available.  His representative submitted relevant VA treatment records dated in October 2014 and April 2015 along with the January 2016 Brief.  It follows that there may be more which are relevant dated from March 2013 to present.  A request or requests for them must be made.  The Board points out that VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the Veteran and his representative finally must be made if any of the request is or requests are unsuccessful.

Accordingly, a REMAND is directed for the following:

1.  Obtain all VA treatment records regarding the Veteran dated from March 2013 to the present.  Additionally, ask the Veteran, through his attorney, to either submit any outstanding relevant private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination by an examiner with appropriate expertise who has not previously been involved in this appeal.  The examiner should review the claims file, documenting such in a report to be placed therein.  The examiner also should document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and activities of daily living.  All necessary tests next shall be performed, the results of which should be set forth in the report.  

The examiner then should diagnose in the report any left-sided neuropathy, whether of the neck, left shoulder, left lower extremity, or otherwise, as well as any similar condition, whether myofascial or otherwise, manifested by the Veteran since around August 2007 when he filed his claim to present.  Next, the examiner should opine in the report for each diagnosis as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed disorder is related to the Veteran's conceded exposure to chemicals, to include aviation fuels, lubricants, sealants, solvents, and hydraulic fluids, during ACDUTRA and INACDUTRA service or to this service otherwise.

The examiner should support each diagnosis and opinion by including in the report a fully reasoned explanation.  Medical principles thus should be considered as they relate to the relevant medical and lay (non-medical) evidence.  As such, the examiner should discuss and reconcile to the extent possible the findings, diagnoses, and opinions from the May 2008 and November 2011 VA medical examinations as well as VA treatment records to include those dated in January 2010, October 2014, and April 2015.  The examiner also should discuss the medical treatise evidence submitted by the Veteran, to include that concerning delayed onset of neuropathy symptoms, as well as his reports concerning onset of his symptoms and why he delayed seeking treatment for them.

3.  Lastly, readjudicate the matter on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow them the requisite time period to respond to the SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all








	(CONTINUED ON NEXT PAGE)


remands by the Board or the Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
     MICHAEL J. SKALTSOUNIS                          THOMAS H. O'SHAY
	       Acting Veterans Law Judge                                Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

